 


110 HR 1299 IH: To permit the televising of Supreme Court proceedings.
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1299 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Poe (for himself, Mr. McCotter, Mr. Davis of Illinois, Mr. Frank of Massachusetts, and Mr. Pearce) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To permit the televising of Supreme Court proceedings. 
 
 
1.Amendment to title 28
(a)In generalChapter 45 of title 28, United States Code, is amended by inserting at the end the following:

678.Televising Supreme Court proceedingsThe Supreme Court shall permit television coverage of all open sessions of the Court unless the Court decides, by a vote of the majority of justices, that allowing such coverage in a particular case would constitute a violation of the due process rights of 1 or more of the parties before the Court..
(b)Clerical amendmentThe chapter analysis for chapter 45 of title 28, United States Code, is amended by inserting at the end the following:


678. Televising Supreme Court proceedings.. 
 
